COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Petty and Senior Judge Bumgardner


FORD MOTOR COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 1254-06-1                                          PER CURIAM
                                                                  SEPTEMBER 19, 2006
WILLIAM K. FAVINGER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Barry Dorans; Samuel W. Meekins, Jr.; Wolcott, Rivers, Gates,
                 P.C., on briefs), for appellant.

                 (Gregory E. Camden; Charlene A. Morring; Montagna Klein
                 Camden, LLP, on brief), for appellee.


       Ford Motor Company (employer) appeals a decision of the Workers’ Compensation

Commission awarding temporary partial disability (TPD) benefits to William K. Favinger

(claimant) during certain periods of wage loss. Employer contends the commission erred in

(1) awarding claimant TPD benefits for lost overtime where claimant failed to prove any wage

loss causally related to his compensable injury; (2) finding that claimant had no duty to market

his residual work capacity to recoup lost overtime; and (3) calculating claimant’s TPD benefits

based upon the actual weekly wages he earned during certain weeks post-injury as opposed to

the average weekly wages claimant was able to earn post-injury.1 We have reviewed the record,



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Employer also argues that the commission should have averaged the wages claimant
was able to earn post-injury during the twenty-one weeks shown on the wage chart and compare
that average to his pre-injury average weekly wage in calculating his TPD benefits. Employer
did not raise that particular argument before the commission in its petition for reconsideration
when it addressed this issue. Accordingly, we will not consider that argument for the first time
on appeal. See Rule 5A:18.
the commission’s December 10, 2004 review opinion, its January 6, 2005 order denying

employer’s petition for reconsideration, and its April 24, 2006 opinion rendered upon remand

from this Court, and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in those opinions and order. See Favinger v. Ford Motor

Company, VWC File No. 211-65-38 (Dec. 10, 2004 opinion, January 6, 2005 order, and April

24, 2006 opinion). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-